Citation Nr: 1638409	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  16-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable disability rating for first degree heart block.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 1957 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied a compensable rating for first degree heart block.

In June 2016, the Board remanded the claim to reschedule the Veteran for a videoconference hearing before a member of the Board.  In July 2016, the Veteran was notified that he had been scheduled for a videoconference hearing on August 19, 2016.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

However, the Veteran failed to report to the hearing before the Board in August 2016, and he has not requested that the hearing be rescheduled.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

For the entirety of the appeal period, the Veteran's first degree heart block was asymptomatic and did not require continuous medication.



CONCLUSION OF LAW

For the entirety of the appeal period, the criteria for a compensable rating for first degree heart block have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code (DC) 7015 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on August 10, 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment and post-service treatment records.  In addition, the Veteran was afforded a VA examination in February 2012 to assess the severity of his first degree heart block.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's first degree heart block is currently evaluated as noncompensable under 38 C.F.R. § 4.104, DC 7015.

The cardiovascular system is rated under 38 C.F.R. § 4.104.  The application of the evaluation criteria for the cardiovascular systems has guidelines for DCs 7000-7007, 7011, and 7015-7020.  38 C.F.R. § 4.100 (2015).  When evaluating a disability under these codes, there must be a determination made as to whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram or ECG, echocardiogram, or X-ray) is present, and whether or not there is a need for continuous medication must be ascertained in all cases.  38 C.F.R. § 4.100 (a). 

Additionally, even if the requirement for a 10 percent rating (based on the need for continuous medication) or 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, metabolic equivalent (METs) testing is required in all cases except for a few exceptions.  38 C.F.R. § 4.100 (b).  If left ventricular ejection fraction (LVEF) testing is not of record, the disability is to be evaluated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of a veteran's cardiovascular disability.  38 C.F.R. § 4.100 (c).

Under 38 C.F.R. § 4.104, DC 7015, a 10 percent rating is warranted for workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication or a pacemaker required.  A 30 percent rating is warranted for workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  If the criteria for a 10 percent rating are not met, a noncompensable rating is warranted.  See 38 C.F.R. § 4.31.

In an April 2011 letter, the Veteran contended that he was first diagnosed with first degree heart block while in service and had been awarded a 20 percent disability in 1959.  However, he explained that the disability rating was lowered to 0 percent by a review panel, some of whom were doctors, so that he could remain in the Reserves.  He contended that when the weather and barometric pressure changed, he felt suddenly "tired," and that he had learned to avoid stressful people and events whenever possible.  In August 2011, the Veteran requested that his 20 percent initial rating from 1959 be restored. 

A February 2012 VA examination report reflected that the Veteran was unaware of any problems associated with his first degree heart block since his separation from service.  The examiner noted that the Veteran had no symptoms and was not required to take continuous medication to control his heart condition.  He did not have congestive heart failure, myocardial infraction, arrhythmia, heart valve conditions, infectious heart disease, or pericardial adhesion.  He had not had any surgical or non-surgical procedures, or been hospitalized.  A physical examination revealed a heart rate of 60 beats per minute (bpm), blood pressure of 128/84, regular rhythm, normal heart sounds, a point of maximum impact at the fourth intercostal space, no jugular-venous distension, clear auscultation of the lungs, normal dorsalis pedis and posterior tibial pulses, and no peripheral edema.  The examiner noted that there were no scars, and no evidence of cardiac dilatation or cardiac hypertrophy.  A February 2012 EKG showed that first degree heart block persisted and that the Veteran had bradycardia to 47 bpm.  There were no other abnormalities noted.  The examiner estimated that the Veteran's estimated METs were 10.  It was clarified that the service-connected heart block did not cause any METS limitation and that it resulted in no limitations.  The examiner reported that the Veteran was an avid hiker and had no cardiac symptoms.  He concluded that the Veteran's heart block did not impact his ability to work and that METs were not necessary for evaluation of first degree heart block since it was an asymptomatic benign condition.  

In an August 2014 letter, the Veteran expressed that he did not disagree with the medical findings, but that he believed that it would be a just award to restore his disability rating to 20 or 10 percent.  However, in a May 2016 statement, the Veteran's representative contended that the February 2012 VA examination was inadequate because the examiner did not acknowledge the Veteran's reported flare-ups that presented with angina, dizziness, and fatigue from having to try and retain his equilibrium and not fall or otherwise injure himself.  While the representative is competent to describe observations of the Veteran's symptoms, his statement is at odds with the Veteran's description, which is more probative.  The Veteran indicated on his VA examination that he was "unaware of any problems since" service and had "no symptoms."  The statement by the representative is not consistent with the Veteran's frank self-report during his examination that the disability was asymptomatic and is less probative than the Veteran's first hand report.  

Upon review of the evidence, the Board finds that a compensable disability rating for first degree heart block is not warranted.  

As an initial matter, the Board notes that the Veteran stated that his February 2012 VA examination was inadequate because the VA examiner did not take into consideration his lay statements.  The United States Court of Appeals for Veterans Claims has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The presumption of regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.
While the Veteran has asserted that the VA examination was inadequate, such statement alone, is not sufficient to rebut the presumption of administrative regularity that the VA examiner took into consideration the Veteran's statements.  See Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement of nonreceipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost indisputable to overcome that presumption).  

To the contrary, the February 2012 VA examiner specifically noted that the Veteran was an avid hiker and that he did not report any symptoms.  Further, the VA examiner found that the Veteran's estimated METs were 10 and did not result in dyspnea, fatigue, angia, dizziness, or syncope.  The examiner also stated that there was no evidence cardiac hypertrophy or dilatation, and that a February 2012 EKG showed no abnormalities other than first degree heart block and bradycardia to 47 bmp.  In addition, the examiner noted that the Veteran did not require any medication and did not have a pacemaker to control his heart condition. 

Under DC 7015, the next higher rating of 10 percent would require a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication or a pacemaker.  See 38 C.F.R. § 4.104, Diagnostic Code 7015.  These symptoms are not present.  Therefore a compensable rating is not warranted.

The Board has considered the Veteran's statements that he was initially granted a 20 percent evaluation in 1959, that it was reduced to 0 percent by a review panel so that he could remain in the Reserves, and that he wishes to restore his 20 percent rating.  The Veteran was service-connected for his first degree heart block in September 1959 and assigned a noncompensable initial rating.  However, the Veteran did not appeal his initial rating, and the Board is bound by the applicable law and regulations.  As stated above, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See 38 C.F.R. § 3.400(o).  In this instance, the evidence of record does not show that the Veteran's disability is of such severity as to meet the next higher rating of 10 percent.

The Board has considered whether a higher rating is warranted for any period of time during the pendency of this appeal.  Hart, 21 Vet. App. at 505.  However, the weight of the credible evidence demonstrates that for the entirety of the appeal period the Veteran's first degree heart block does not warrant a compensable rating.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2015), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria specifically contemplate the Veteran's first degree heart block.  The Veteran's heart condition is currently asymptomatic.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  Therefore, referral for extra-schedular consideration is not warranted.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Here, the February 2012 VA examination report reflected that the Veteran was asymptomatic and that his heart condition did not impact his ability to work.  Further, as the Veteran has not asserted, and the evidence does not suggest total disability based on individual unemployability, awarding a TDIU is not for application.


ORDER

Entitlement to a compensable disability rating for first degree heart block is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


